Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 11, 2018

                                       No. 04-18-00851-CV

              Stephanie VELA, Individually and as Next Friend of Juliet Banuelos,
                                         Appellants

                                                 v.

                                          James KEISER,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI17844
                        Honorable Cathleen M. Stryker, Judge Presiding

                                          ORDER
         The clerk’s record in this matter was filed on December 4, 2018. Our review of the
clerk’s record shows appellants filed a notice of appeal on November 9, 2018, in which they state
their “desire to appeal … from the Fina Judgment signed … on August 14, 2018.” After
reviewing the clerk’s record, it appears that the document appellants believe is a final judgment
is, in actuality, an “Agreed Motion for Judgment” in which appellants request that judgment be
rendered in a certain amount. Although the “Agreed Motion for Judgment” was in fact signed by
the trial court on August 14, 2018, it contains no adjudicative or decretal language, i.e., it renders
no judgment and makes no judicial award.

        An order or judgment that does not include decretal language does not result in a final
judgment because it adjudicates nothing. Redwine v. Peckinpaugh, 535 S.W.3d 44, 48 (Tex.
App.—Tyler 2017, no pet.) (citing In re Wilmington Tr., Nat’l Ass’n, 524 S.W.3d 790, 702 (Tex.
App.—Houston [14th Dist.] 2017, no pet.)). Language employed in a judgment should clearly
indicate action of a judicial character. Id. (citing Tourtelot v. Booker, 160 S.W.3d 293, 296 (Tex.
App.—El Paso 1913, writ ref’d)). Accordingly, a judgment must show intrinsically and
distinctly, rather than inferentially, that the matters in the record have been determined in favor
of one of the litigants or that the rights of the parties in litigation have been adjudicated. Id.

       “A judgment is the consideration and determination of a court of competent jurisdiction
on the matters submitted to it in an action or proceeding.” Id. (citing Sw. Bell Tel. Co. v. Griffith,
575 S.W.2d 92, 96 (Tex. Civ. App.—Corpus Christi 1978, writ ref’d n.r.e.); TEX. R. CIV. P. 301).
The primary purpose for a rendition of judgment is to conclude a controversy “with as high of a
degree of exact justice as possible. Id. (citing In re Marriage of Grossnickle, 115 S.W.3d 238,
248 (Tex. App.—Texarkana 2003, no pet.)). As a result, the language in a judgment must be
certain and definite, i.e., it must consist of either an award or denial of the remedy sought. Id.
(citing State v. Reagan Cty. Purchasing Co., 186 S.W.2d 128, 136 (Tex. Civ. App.—El Paso
1944, writ ref’d w.o.m.).

        To “adjudge” means to “adjudicate” or to “award judicially.” Adjudge, Black’s Law
Dictionary (10th ed. 2009). The word “adjudged” often is used alongside the word “decreed” in
the typical decretal language, i.e., “ordered, adjudged, and decreed.” Id. (citing In re Wilmington
Tr., 524 S.W.3d at 790). In this appeal, the document upon which appellant’s rely as the final
judgment for purposes of appeal contains no adjudicative or decretal language. Rather, the
document is merely a motion, requesting that the trial court render a judgment, i.e., that it
adjudge and decree so as to conclude the controversy between the parties.

        Accordingly, it appears the alleged “judgment” in this case is not a judgment, but a
motion asking the trial court to render judgment. That it was signed and dated by the trial court
does not make it a judgment. The document does not indicate action of a judicial character, nor
does it shows intrinsically or distinctly that the matters before the court have been determined in
favor of one of the litigants and that the rights of the parties have been adjudicated. As it appears
there is no document in the clerk’s record that can be construed as a final judgment, this court’s
jurisdiction is in doubt.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because it appears there is no final judgment
from which appellants may appeal at this time, we ORDER appellants to file a written response
in this court on or before January 9, 2019, showing cause why this appeal should not be
dismissed for want of jurisdiction.

        If appellants fail to satisfactorily respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to establish
this court’s jurisdiction, appellants must ask the trial court clerk to prepare one and must notify
the clerk of this court that such a request was made. All deadlines in this matter are suspended
until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, the district clerk, and the court reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court